    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 1 of 8 PageID #:830




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LEARNING RESOURCES, INC.,                            )
                                                     )
               Plaintiff,                            )      No. 19-CV-00660
                                                     )
               v.                                    )      Honorable Martha Pacold
                                                     )
PLAYGO TOYS ENTERPRISES LTD,                         )      Honorable Jeffrey Cummings
SAM’S WEST, INC., SAM’S EAST, INC.,                  )
JET.COM, and WALMART INC.,                           )
                                                     )
               Defendants.                           )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Learning Resources, Inc. filed this copyright infringement action alleging that

the Walmart defendants (Walmart Inc., Sam’s West, Inc., Sam’s East, Inc., and Jet.Com) and

Playgo Toys Enterprises Ltd. violated the Copyright Act of 1976, 17 U.S.C. §101 et seq., by

selling play food items intentionally copied from Learning Resources. Learning Resources has

noticed the in-person deposition of Ms. Shelley Latham in Fayetteville, Arkansas, for June 30,

2020. Ms. Latham is a Senior Merchant for Toys for the Walmart defendants and was –

according to Learning Resources – “the ‘buyer’ of (and executive responsible for) the infringing

products in this case.” (Dckt. #101 at 1). The Walmart defendants do not believe that Ms.

Latham’s deposition should be conducted in-person because of concerns related to the on-going

COVID-19 pandemic. Although Playgo agrees that the deposition need not be conducted in-

person, Learning Resources insists that it must be. Consequently, the Walmart defendants have

filed a motion pursuant to Federal Rules of Civil Procedure 26(c) and 30(b)(4) for the entry of an

order requiring that Ms. Latham’s deposition be conducted by remote videoconference. The

Walmart defendants’ motion is granted for the reasons stated below.



                                                1
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 2 of 8 PageID #:831




       I.      STANDARD

       Federal Rule of Civil Procedure 26(c) provides that this Court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense. Fed.R.Civ.P. 26(c). This Court is vested with “broad discretion to decide

when a protective order is appropriate and what degree of protection is required.” Schockey v.

Huhtamaki, 280 F.R.D. 598, 600 (D.Kan. 2012). Federal Rule of Civil Procedure 30(b)(4)

authorizes this Court in its discretion to order that a deposition “be taken by telephone or other

remote means.” Fed.R.Civ.P. 30(b)(4); Usov v. Lazar, No. 13 CIV 818, 2015 WL 5052497, at

*1 (S.D.N.Y. Aug. 25, 2015); Graham v. Ocwen Loan Servicing, LLC, No. 16-80011-CIV, 2016

WL 7443288, at *1 (S.D.Fla. July 1, 2016) (“[C]ourts enjoy wide discretion to control and place

appropriate limits on discovery, which includes authorizing depositions to be taken by remote

means”). When exercising its discretion, this Court “must ‘balance claims of prejudice and those

of hardship and conduct a careful weighing of the relevant facts.’” Usov, 2015 WL 5052497, at

*1, quoting RP Family, Inc. v. Commonwealth Land Title Ins. Co., No. 10 Civ. 1149, 2011 WL

6020154, at *3 (E.D.N.Y. Nov. 30, 2011).

       II.     DISCUSSION

       The Walmart defendants seek to have Ms. Latham’s deposition conducted by remote

videoconference based on safety concerns created by the COVID-19 pandemic. In particular, the

Walmart defendants’ lead counsel (Mr. William McGrath) is in a high-risk category if exposed

to COVID-19 due to the fact that he is over 65 years-old. (Dckt. #100-1 at 2). Mr. McGrath’s

wife and his son-in-law (who lives nearby) are likewise in high risk categories. (Id.). The

Walmart defendants believe that an unnecessary and unacceptable risk to the health of Mr.

McGrath and others will be created if he is forced to fly from Chicago to Arkansas to attend a



                                                 2
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 3 of 8 PageID #:832




deposition in a confined room with other counsel (who will travel from New York City and

Austin), Ms. Latham, and a court reporter. (Id.).

       For its part, Learning Resources asserts that “in-person depositions are the norm in

American jurisprudence, and a party is well within its rights to cross-examine an adverse witness

face-to-face.” (Dckt. #101 at 3). Furthermore, while Learning Resources is “sensitive to health

and safety concerns raised by Defendants’ counsel”, it asserts that the “conditions on the ground

in Arkansas are much different than in Chicago . . . . because [t]he governor has lifted most

aspects of the shut-down orders . . . . [and] [l]ife in Arkansas is rapidly returning to business a[s]

usual.” (Id. at 2, 3). Finally, Learning Resources insists that its proposed compromise of having

Mr. McGrath attend the deposition by video while a Walmart attorney based in Arkansas attends

in person would “address any fairness concerns” raised by the Walmart defendants. (Id. at 2).

       A.      COVID-19 related health concerns provide “good cause” for a remote
               videoconference deposition under the circumstances of this case

       As other courts have recognized, “[t]he President of the United States has declared a

national emergency due to the spread of the COVID-19 virus, and the Centers for Disease

Control have noted that the best way to prevent illness is to minimize person-to-person contact.”

Sinceno v. Riverside Church in City of New York, No. 18-CV-2156 (LJL), 2020 WL 1302053, at

*1 (S.D.N.Y. Mar. 18, 2020). To protect Court personnel, the bar, and the public against the

severe risks posed by COVID-19, federal courts around the country – including the Western

District of Arkansas where Fayetteville is located – have authorized video teleconferencing for a

number critical criminal proceedings that had previously been conducted in person and imposed

a moratorium on various other court proceedings. See, e.g., Western District of Arkansas,

Admin. Order 2020-3 Use of Video Teleconferencing and Telephone Conferencing During

Course of the Covid-19 Pandemic (dated 3/31/20); Western District of Arkansas, Admin. Order

                                                  3
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 4 of 8 PageID #:833




2020-5 Court Operations During the COVID-19 Pandemic (dated 5/21/20). These restrictions,

as Learning Resources acknowledges, remain in effect through the present day. (Id.; Dckt. #101

at 3 n.3).

        The general concern over the risks posed by COVID-19 are heightened in this case for

three reasons. First, the Walmart defendants’ lead counsel, Mr. McGrath, and members of his

family are in a high risk category if exposed to COVID-19. Second, counsel for the parties will

be traveling to Arkansas from three areas that have either been COVID-19 “hot spots” (namely,

New York City and Chicago) or where COVID-19 hospitalization rates are currently on the rise

(Austin). See “Austin enters Stage 4 COVID-19 risk-based level after a spike in

hospitalizations,” KVUE ABC (June 14, 2020) available at: https://www.kvue.com/ article/

news/health/coronavirus/austin-texas-covid19-risk-level-4-hospitalizations-coronavirus/269-

8eacb5c4-d441-47d5-a902-3aba79b93317. Finally, notwithstanding the fact that the governor of

Arkansas has lifted most aspects of the shut-down orders,1 “Northwest Arkansas (where

Fayetteville is located) is experiencing a surge in community spread of the [COVID-19] virus . . .

and has witnessed a significant increase in the number of hospitalized individuals with COVID-

19.” See “Washington Regional official: COVID-19 spike in NWA is a “serious public health

emergency,” ABC 4029 News (June 11, 2020) available at: https://www.4029tv.com/article/

washington-regional-official-covid-19-spike-in-nwa-is-a-serious-public-health-emergency/

32831055.




1
 As the Southern District of New York recently observed, “[t]he fact that certain jurisdictions are
beginning to relax their restrictions, a process based in part on political or economic considerations, does
not mean that community spread has ceased or that individuals need not be concerned about potential
exposure.” Joffee v. King & Spalding, LLP, No. 17 Civ. 3392 (VEC) (SDA), Order (6/4/20) (Dckt. #239
at 6) [hereinafter “Joffee Order”].

                                                      4
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 5 of 8 PageID #:834




        For these reasons, the Court finds that the health concerns created by the COVID-19

pandemic create “good cause” for the entry of an order requiring that Ms. Latham’s deposition

take place by remote videoconference under the circumstances in this case. 2 See, e.g., In re RFC

& ResCap Liquidating Tr. Action, No. 013CV3451SRNHB, 2020 WL 1280931, at *3 (D.Minn.

Mar. 13, 2020) (“[u]nder the circumstances, COVID-19’s unexpected nature, rapid spread, and

potential risk establish good cause for remote testimony”); Joffee Order (“Plaintiff’s proposal

requires counsel or witnesses to travel across state lines from disparate places of origin,

congregate for several hours in a confined space, and then disperse back to their homes. . . . The

burden on witnesses, in the form of potential exposure and infection for them and their families,

needs no further elaboration. Indeed, for essentially those same reasons, the Court has not

resumed in-person proceedings.”); SAP, LLC v. EZCare Clinic, Inc., No. CV 19-11229, 2020

WL 1923146, at *2 (E.D.La. Apr. 31, 2020) (“This court will not require parties to appear in

person with one another in the midst of the present pandemic.”).

        2.      The frustration of Learning Resources’ intent to question Ms. Latham in
                person does not create prejudice sufficient to overcome the risks created by
                COVID-19 under the circumstances here

        Ms. Latham is seemingly an important witness given her role as the Walmart defendants’

“buyer” of the allegedly infringing products in this case. It is certainly understandable that

Learning Resources would like to question her face-to-face and this Court recognizes that “a




2
  The Court’s holding in this case is not tantamount to a finding that concerns raised regarding COVID-19
will always suffice to support the entry of an order requiring a remote videoconference deposition. Cf.
Manley v. Bellendir, No. 18-CV-1220-EFM-TJJ, 2020 WL 2766508, at *3 & n.10 (D.Kan. May 28, 2020)
(finding that a remote videoconference deposition was not warranted where defendant asserted that “due
to Plaintiff’s past substance abuse, his in-person deposition [wa]s necessary to keep Plaintiff focused and
efficiently conduct the deposition,” “Defendant’s need and ability to safely depose Plaintiff in person with
the precautions outlined by Defendant outweigh[ed] Plaintiff’s general concerns regarding COVID-19,”
and plaintiff’s counsel failed to substantiate her suggestion that she was in a high risk group for
contracting the virus).

                                                     5
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 6 of 8 PageID #:835




party’s ability to observe a deponent in person does have value.” Usov, 2015 WL 5052497, at *2.

Nonetheless, “remote depositions are a presumptively valid means of discovery” even without

the in-person interaction (Id. (internal quotation marks omitted)), and many courts have held that

remote videoconference depositions offer the deposing party a sufficient opportunity to evaluate

a deponent’s nonverbal responses, demeanor, and overall credibility. See, e.g., Id., at *2; Sec. &

Exch. Comm’n v. Aly, 320 F.R.D. 116, 119 (S.D.N.Y. 2017); Tangtiwatanapaibul v. Tom & Toon

Inc., No. 117CV00816LGSKHP, 2017 WL 10456190 at *3 (S.D.N.Y. Nov. 22, 2017); Graham,

2016 WL 7443288 at *2; Shockey, 280 F.R.D. at 602; Gee v. Suntrust Mortgage, Inc., No. 10-

CV-01509 RS NC, 2011 WL 5597124 at *3 (N.D.Cal. Nov. 15, 2011).

        Moreover, the cases cited by Learning Resources are inapposite and do not support the

proposition that remote videoconference deposition would be inappropriate in this case. Two of

the cases3 concern whether the deponent should be deposed either in-person or through a

telephone deposition – which is a clearly less desirable method than taking a deposition through

a remote videoconference. See, e.g., Shockey, 280 F.R.D. at 602 (the “disadvantages of

telephonic depositions . . . do not apply at all, or to the same degree, when the depositions are to

be taken via videoconference”); United States v. One Gulfstream G-V Jet Aircraft, 304 F.R.D.

10, 17 n.4 (D.D.C. 2014) (“[T]elephonic depositions are disfavored because it is impossible to

see the witness’s demeanor, watch what documents the witness is reviewing, or monitor who else

the witness is talking with”). In the third case, the Seventh Circuit recognized that it was

generally more desirable to present testimony at trial in-person rather than through


3
  Mattar v. Cmty. Mem’l Hosp., No. 1:04 CV95, 2005 WL 6586402 at *1-2 (N.D.Ind. Feb. 18, 2005); In
re: The TJX Companies, Inc., Fair & Accurate Credit Transactions Act (FACTA) Litig., No. 07-MD-
1853-KHV, 2008 WL 717890, at *2 (D.Kan. Mar. 17, 2008); see also Clayton v. Velociti, Inc., No. 08-
2298-CM/GLR, 2009 WL 1033738, at *5 (D.Kan. Apr. 17, 2009) (citing TJX for the proposition that
“nothing in the Federal Rules of Civil Procedure requires the Court to order that depositions be taken
telephonically”).

                                                   6
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 7 of 8 PageID #:836




videoconferencing but nonetheless affirmed the district court’s decision to force a plaintiff

inmate to testify at trial by videoconferencing rather than in-person as he had sought to do.

Perotti v. Quinones, 790 F.3d 712, 721-25, 729 (7th Cir. 2015).

       3.      Learning Resources’ proposal that the Walmart defendants hire additional
               counsel to represent Ms. Latham at her in-person deposition is unreasonable

       Learning Resources asserts that the risk to Mr. McGrath can be averted if the Walmart

defendants retain additional counsel in Arkansas to represent Ms. Latham in-person while Mr.

McGrath attends the deposition by video. (Dckt. #101 at 2-3). Learning Resources’ counsel

asserts that Walmart has retained the same local law firm to represent three of its witnesses

whom he has deposed within the last fifteen months and it can follow the same procedure in this

case. (Id.). While the Walmart defendants do not challenge this representation, they do argue

that requiring them to “engage additional local counsel unfamiliar with the case to be physically

present while Mr. McGrath appears remotely would unnecessarily deprive Walmart of the

effective assistance of its current counsel.” (Dckt. #100, at 2). The Court agrees. The fact that

Walmart voluntarily chose to retain local counsel to represent its witnesses of unspecified

importance in other unspecified cases does not automatically mean that it would be fair to order

it to retain local counsel in this case. Moreover, as stated above, Ms. Latham appears to be an

important witness and an attorney should be thoroughly conversant with the issues in this case to

properly represent her during her deposition. It is unreasonable to expect the Walmart

defendants to hire new counsel – even counsel who have previously represented Walmart in

other litigation – and incur the expense and effort to get them fully up to speed in the next couple

of weeks when the option of conducting Ms. Latham’s deposition by videoconference is

available.




                                                 7
    Case: 1:19-cv-00660 Document #: 103 Filed: 06/16/20 Page 8 of 8 PageID #:837




       In sum: while the Court is sympathetic to Learning Resources’ preference for an in-

person deposition, that preference is outweighed by the risks posed by the COVID-19 pandemic

and the hardship that the Walmart defendants will likely experience if their lead counsel is

unable to be physically present during Ms. Latham’s in-person deposition. Consequently, in its

discretion, the Court orders that Ms. Latham’s deposition take place via remote videoconference.

The Court further orders that the Walmart defendants bear any additional costs that are created

by use of the videoconferencing format. See, e.g., Graham, 2016 WL 7443288, at *2 (imposing

videoconferencing costs on the party who successfully moved to have the deposition conducted

by videoconference); Tangtiwatanapaibul, 2017 WL 10456190 at *4 (same).

                                        CONCLUSION

       For these reasons, the Walmart defendants’ motion to require deposition by remote

means [Dckt. #100] is granted.

ENTER:




                                                 Hon. Jeffrey Cummings
                                             United States Magistrate Judge

Dated: June 16, 2020




                                                8
